Citation Nr: 1047026	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-31 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1979 to May 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied the benefit sought on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he has a low back disability that was 
incurred during service due to lifting refrigerators.  Review of 
the Veteran's service treatment records reveals treatment for 
lower back pain with spasm.  Though the record does not contain 
evidence of a currently diagnosed low back disability, the 
Veteran has reported experiencing low back pain.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).

Further, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

As such, the Board finds that the Veteran's claim must be 
remanded for a VA spine examination to determine the nature and 
etiology of his currently alleged low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination.  The claims file and a 
complete copy of this REMAND should be 
reviewed in association with the 
examination.  The examination report 
should indicate that this has been 
accomplished.  All necessary tests should 
be conducted.

The examiner should describe and diagnose 
all current back disabilities found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed back disorder had 
its clinical onset during active service 
or is related to any in-service disease, 
event, or injury, including the treatment 
for lower back pain with spasm after 
lifting a refrigerator.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the VA examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Finally, the claim should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

